In the

    United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 17-3514
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                  v.

TYRONE MILLER,
                                                Defendant-Appellant.
                      ____________________

     Appeal from the United States District Court for the Northern
               District of Indiana, South Bend Division
          No. 3:17CR20-001 — Robert L. Miller, Jr., Judge.
                      ____________________

      ARGUED JULY 6, 2018 — DECIDED AUGUST 16, 2018
                 ____________________

   Before SYKES, HAMILTON, and BRENNAN, Circuit Judges.
    PER CURIAM. Tyrone Miller was arrested after police found
him unconscious behind the wheel of his car, which he had
crashed into a street light. At the jail, an officer pulled him
from the squad car and found a handgun on the floor where
his feet had been. A jury found Miller guilty of possessing a
firearm as a felon in violation of 18 U.S.C. § 922(g)(1), and he
was sentenced to 87 months in prison. On appeal, he argues
2                                                   No. 17-3514

that his conviction is not supported by sufficient evidence,
and that his sentence is based on an erroneous understanding
of his criminal history. We affirm Miller’s conviction but va-
cate his sentence because it is based on an inaccurate count of
his past felony convictions.
                                I
    According to the evidence at trial, two officers at the start
of their shift found Miller in his wrecked car. He woke up and
attempted to leave the accident scene, hunching over as he
walked, until one officer stopped and handcuffed him before
beginning to pat him down. As the officer’s hand approached
Miller’s waist, Miller tried to flee but was wrestled to the
ground. Without completing the pat down, the officer placed
him into the back of the squad car, where Miller sat alone, and
finished investigating the accident before bringing him to the
police station. Later, when Miller stepped out of the car, the
officer saw a loaded handgun with an extended magazine on
the floor where Miller’s feet had been.
    The only issue at trial was whether Miller possessed the
gun seized from the vehicle’s floor. The arresting officer testi-
fied that no other person used the patrol car that transported
Miller, and he began his shift that day by inspecting the car,
including its back seat.
    After Miller was convicted, a probation officer prepared a
presentence report that disclosed Miller, age 31, had 17 crim-
inal history points, with convictions going back twenty years.
In total, Miller had eleven adult convictions, including five
felonies: three for firearms, one for drugs, and one for obstruc-
tion of justice. One Michigan conviction from 2011, for which
No. 17-3514                                                   3

Miller was incarcerated 161 days, was characterized as “Pos-
session of Loaded Firearm in or Upon a Vehicle” in the
presentence report. That report did not disclose whether this
offense was a felony or misdemeanor, but documents made
part of the record on appeal show that the offense—and Mil-
ler’s charge, its attempt—are misdemeanors under state law,
see Mich. Comp. Laws §§ 750.227c (Transportation or Posses-
sion of Loaded Firearm … In or Upon Vehicle), 750.92 (At-
tempt to Commit Crime).
   The government in its sentencing memorandum wrote, er-
roneously, that “it appears that Mr. Miller has six prior felony
convictions.” He had only five. In Miller’s allocution at sen-
tencing, he also stated he had five felony convictions.
    The district judge repeated the government’s error at sen-
tencing. When assessing the sentencing factors under
18 U.S.C. § 3553(a), the judge considered the seriousness of
Miller possessing a loaded handgun with an extended maga-
zine, his substance-abuse problem, his “great risk” of “violent
crimes,” and his lengthy criminal history. The judge said that
the “biggest” factors were Miller’s risk of another crime and
his criminal history. Focusing on Miller’s criminal record, the
judge said:
       [W]hat jumps out from this presentence report
       is that you’re only 31 years old, and you’ve al-
       ready got a breathtaking criminal history. It’s
       your seventh felony conviction. Most of the
       crimes involve drugs and/or guns. Four other
       felony convictions involve firearms.
4                                                 No. 17-3514

The district judge viewed the Sentencing Guidelines range as
“low with respect to the need for punishment,” because Mil-
ler “would be in Category VIII” “[i]f the criminal history cat-
egories continued beyond Category VI.” The judge contin-
ued: “When we get to sentencing on a seventh felony convic-
tion for a weapons crime committed while on supervision for
a felony weapons sentence, … the Sentencing Guidelines [are]
about all that [counsel] against a maximum sentence.”
    Sensing that Miller disagreed with this statement, the dis-
trict judge explained how he counted this offense as Miller’s
seventh felony: “[T]wice now, I’ve mentioned seventh felony
conviction, and you seem concerned that I had it wrong, so let
me tell you what I was counting.” The judge then listed the
six prior convictions that he counted as felonies, one of which
was the Michigan conviction. The judge stated that an appro-
priate prison sentence was 87 months, the top of the guide-
lines range. He said he was “giving pretty good weight to the
Guidelines because, otherwise … a sentence close to ten years
could easily be justified.”
    The district judge issued a sentencing memorandum that
tracked his oral remarks. He repeated his view that Miller had
a “breathtaking criminal record” because “[t]his was his sev-
enth felony conviction, and most of his crimes involved drugs
and/or guns.” And the judge reiterated that the Sentencing
Guidelines were the reason Miller would get a shorter sen-
tence than the one deserved by a person who had “reach[ed]
sentencing on his seventh felony conviction, for a weapons
crime while on supervised release on a felony weapons sen-
tence.” The judge again said that Miller would be in criminal-
history Category VIII, if such a category existed.
No. 17-3514                                                    5

                               II
   A. Sufficient Evidence Supports the Gun Conviction

    Miller contends there was insufficient evidence at trial to
support the jury’s finding that he possessed a gun. But he
failed to move for a judgment of acquittal under Federal Rule
of Criminal Procedure 29, so we review his conviction for
plain error. See United States v. Wrobel, 841 F.3d 450, 454 (7th
Cir. 2016).
    Miller’s sufficiency-of-the-evidence challenge fails, even if
it had been preserved. It was reasonable to conclude that Mil-
ler, who was not fully patted down, brought the gun into the
car because the officer testified that Miller’s accident was his
first call that shift after he found the back of his car empty,
and the gun was found where Miller’s feet had been, imme-
diately after he was pulled from the car. Miller argues that the
officer’s testimony was unbelievable. A jury’s credibility find-
ing will be set aside if the testimony is “impossible under the
laws of nature,” United States v. Hunter, 145 F.3d 946, 949
(7th Cir. 1998), but the officer testified to nothing impossible.
Miller also contends it was unreasonable to conclude that he
was hiding a gun with an extended magazine inside his pants
when he was placed in the patrol car. But the jury watched
the patrol car’s video that showed Miller walking away from
his car hunched over, putting his hands over his waist. Fur-
ther supporting the finding that Miller possessed a hidden
gun was that he tried to flee when the pat-down officer’s hand
approached Miller’s waist. Viewing the evidence in a light
most favorable to the government, reasonable jurors could
have found beyond a reasonable doubt that Miller was guilty
of possessing the firearm located where he had been moments
6                                                  No. 17-3514

before. See United States v. Sewell, 780 F.3d 839, 847 (7th Cir.
2015).

    B. Procedural Error Occurred at Sentencing

    Next Miller argues that the district judge procedurally
erred by selecting a sentence based on two inaccuracies re-
garding his criminal history: the judge incorrectly said the in-
stant offense was Miller’s seventh felony conviction, and Mil-
ler’s 17 criminal history points would place him in a criminal
history category VIII, if the Guidelines went beyond category
VI. (Miller posits that a hypothetical category VII would cover
16 to 18 points, and a category VIII would be 19 to 21.
See U.S.S.G. Ch. 5, Part A, Sent’g Table.) Neither error affects
Miller’s Guidelines range.
    The government concedes that the district judge was mis-
taken on both points, and instead responds that Miller has for-
feited his arguments because he did not correct the judge at
sentencing. Thus, the government argues for plain-error re-
view in place of the typical de novo review of sentencing pro-
cedures. See United States v. Chatman, 805 F.3d 840, 843
(7th Cir. 2015).
    Miller’s argument that the district judge misspoke about a
hypothetical criminal-history category is not preserved and
without merit. On plain-error review, Miller must establish
that he was prejudiced by this misstatement, i.e., that there is
a reasonable probability that, but for this error, his sentence
would have been different. See Rosales-Mireles v. United States,
138 S. Ct. 1897, 1905 (2018). But Miller cannot establish preju-
dice. The judge supported his choice of sentence by pointing
to sentencing factors other than Miller’s criminal history. Not-
ing that Miller’s criminal history warranted a sentence at or
No. 17-3514                                                    7

near the statutory maximum, the judge nonetheless imposed
a sentence within the Guidelines range, albeit at the top-end,
doing so to maintain sentencing uniformity among defend-
ants with similar crimes. The judge also pointed to factors
specific to Miller: his possession of a loaded gun and his
“great risk” of “violent crimes,” which the judge said was a
“big” factor. Because these other factors support Miller’s sen-
tence, he was not prejudiced by any misstatement of his hy-
pothetical criminal-history category.
    We conclude Miller preserved his contention over the mis-
counting of his prior felony convictions, however. During al-
locution he said he had five felonies. The district judge, disa-
greeing with Miller’s figure and noting Miller’s disagreement
with the judge’s count, paused to explain his count and list
the convictions he considered felonies. Once the judge made
this ruling, Miller was not required to object further in order
to preserve his claim of error. See FED. R. CRIM. P. 51(a). And
because the judge had an opportunity to consider and resolve
this contested issue immediately, the purpose of the contem-
poraneous objection rule was fulfilled. See Puckett v. United
States, 556 U.S. 129, 134 (2009). Further, Miller’s attorney con-
tinued to express concern by saying at the end of sentencing
that he had no objection to the proposed sentence only be-
cause it was “within the parameters” of what the defense had
recommended.
    Reviewing Miller’s sentence de novo, we conclude that the
misstatement about the number of his prior felony convic-
tions resulted in procedural error. Defendants have a due-
process right to be sentenced based on accurate information.
Oliver, 873 F.3d at 608–09. To overturn a sentence for a viola-
tion of this right, the defendant must “show that information
8                                                     No. 17-3514

before the sentencing court was inaccurate and that the sen-
tencing court relied on the inaccurate information in the sen-
tencing.” Id. at 609.
    The parties dispute whether the district judge relied on his
mistaken belief that Miller had attained his seventh felony
conviction. “The standard for determining whether the dis-
trict court relied on improper information is a low one,”
United States v. Barnes, 907 F.2d 693, 696 (7th Cir. 1990) (quo-
tation and citation omitted), requiring only that “false infor-
mation was part of the basis for the sentence.” U.S. ex rel.
Welch v. Lane, 738 F.2d 863, 865 (7th Cir. 1984); see also
United States v. Feterick, 872 F.3d 822, 824 (7th Cir. 2017) (pro-
cedural error at sentencing resulted in remand for resentenc-
ing). Reliance on misinformation occurs if “the court gives ex-
plicit attention to it, founds its sentence at least in part on it,
or gives specific consideration to the misinformation before
imposing sentence.” Chatman, 805 F.3d at 844; cf. Promotor v.
Pollard, 628 F.3d 878, 888 (7th Cir. 2010) (on habeas corpus re-
view, trial court did not rely on allegedly inaccurate infor-
mation in presentence report). Thus, showing “reliance”—
that the judge explicitly considered inaccurate information—
does not require demonstrating prejudice—that the judge
would have chosen a different sentence if properly informed.
    The district court’s justification for the sentence imposed
included the erroneous belief that Miller had seven felony
convictions. The district judge restated this inaccuracy each
time he mentioned Miller’s criminal history—four times total,
at sentencing and in the district court’s sentencing memoran-
dum. By listing the six prior offenses he counted as felonies,
the judge attributed significance to the distinction between
Miller’s past felonies and misdemeanors. And the judge said
No. 17-3514                                                     9

Miller’s history was one of the two “biggest” factors justifying
the sentence imposed. A single misinformed comment war-
rants resentencing if it reveals that the judge misapprehended
the record with respect to an aggravating factor that the judge
considered important. See United States v. Durham, 645 F.3d
883, 899–900 (7th Cir. 2011); see also United States v. Corona-
Gonzalez, 628 F.3d 336, 340–43 (7th Cir. 2010) (finding plain er-
ror because judge thrice repeated misstatement that defend-
ant had been deported, and judge deemed that fact im-
portant). Here, the inaccurate statement cannot be separated
from the judge’s primary justification for the sentence.
    United States v. Jones, 454 F.3d 642 (7th Cir. 2006), cited by
the government, does not establish otherwise. There we af-
firmed because the district judge relied on an overturned con-
viction, not in deciding the sentence, but as one of two reasons
for rejecting the defendant’s argument in mitigation. Id. at
652–53. In this case, however, the inaccurate statement was
part of the judge’s primary justification for the sentence. And
“[i]f the district court relied on unreliable or inaccurate infor-
mation in making its sentencing decisions,” then “we return
the case to the district court for a new sentencing hearing.”
United States v. England, 555 F.3d 616, 622 (7th Cir. 2009).
    The government contends that the district judge’s com-
ments reveal only that he was concerned generally with Mil-
ler’s “breathtaking criminality and recidivism.” The record
shows otherwise: the district judge was concerned specifically
with Miller’s total number of prior convictions that were fel-
onies, not misdemeanors, listing the six prior felonies and em-
phasizing the “seventh.” When addressing Miller’s concern
about the tally, the judge could have specified that he was
10                                                  No. 17-3514

considering Miller’s overall lengthy criminal history gener-
ally, and not relying on the disputed number of past felonies
specifically. See United States v. Johns, 732 F.3d 736, 741–42
(7th Cir. 2013); Promotor, 628 F.3d at 888; Johnson v.
United States, 805 F.2d 1284, 1289 (7th Cir. 1986). But the judge
did not say this.
     The government submits that the error is harmless be-
cause there is “no probability” that the district judge would
have imposed a lower term had he known Miller had only
five prior felonies. While that might be so, in Welch we held
that harmless-error review is inappropriate when the sentenc-
ing judge has relied on misinformation: “[W]hether the sen-
tence might have been different if the sentencing judge had
been correctly informed” is “best addressed in terms of
whether the court relied on the erroneous information.”
738 F.2d at 868 (quotation marks and ellipsis omitted). “Once
it is established that the court relied on erroneous information
… reviewing courts cannot speculate as to whether the same
result would again ensue with the error corrected.” Id.
Welch relied on United States v. Tucker, 404 U.S. 443 (1972), in
which the Supreme Court rejected the government’s argu-
ment that remand was unnecessary when “other detrimental
information” about the defendant made it “highly unlikely”
that the judge, relying on accurate information, would have
imposed a different sentence. Id. at 446.
    Since Welch, we have continued to require resentencing if
the district judge has relied on erroneous information in jus-
tifying the sentence, even if the judge pointed to additional
§ 3553(a) factors to support the sentence. Cf. United States v.
Rahman, 805 F.3d 822, 840 (7th Cir. 2015) (remanding, in part,
because judge’s erroneous factual finding as to a defendant’s
No. 17-3514                                                  11

role in offense was “important” to sentencing judge, even
though judge pointed to other evidence supporting decision);
England, 555 F.3d at 623 (remanding because of reliance on
misstatement in assessing § 3553 factors, though judge was
“inclined to vary” defendant’s sentence beyond the Guide-
lines range). We have clarified, however, that harmless-error
review applies if a sentencing judge’s reliance on misinfor-
mation resulted in only a Guidelines error that did not affect
the choice of sentence. See United States v. McMath, 559 F.3d
657, 670 (7th Cir. 2009) (clearly erroneous factual finding);
see also United States v. Yihao Pu, 814 F.3d 818, 827 (7th Cir.
2016) (same); United States v. Eubanks, 593 F.3d 645, 655–56
(7th Cir. 2010) (erroneous Guidelines calculation). These
cases, without citing Welch or Tucker, rely on the principle of
Williams v. United States, 503 U.S. 193 (1992), which holds that
the Sentencing Reform Act, 18 U.S.C. § 3742(f)(1), requires
harmless-error review of a misapplication of the Guidelines.
Id. at 203. Welch and Tucker, by contrast, are concerned with a
violation of due process, not misapplication of the Guidelines.
    The miscounting of Miller’s felony convictions did not af-
fect the Guidelines range; instead the miscount received ex-
plicit attention from the district judge when he selected a sen-
tence using the § 3553(a) factors. Accordingly, we must re-
mand for resentencing free of any misapprehension about
Miller’s total prior felony convictions.
                              III
   Miller’s conviction is AFFIRMED. We VACATE Miller’s
sentence and REMAND for resentencing.